JUSTICE INGLIS, dissenting: I dissent from the opinion of the majority. The majority concludes that defendant’s conduct in all six counts was virtually identical without giving appropriate consideration to the timing differences. The timing of defendant’s acceptance of the orders and his taking of money from the elderly victims were properly weighed by the trial judge. The trial court’s conclusion that, at the time he accepted money from Jozaitis and DiLallo, defendant did not intend to fulfill the window replacement orders was supported by the evidence. As the majority correctly states, defendant’s intent is measured at the time he entered into the home repair contracts. I believe that a crucial phrase in the Home Repair Fraud Act (Ill. Rev. Stat. 1987, ch. 121½, par. 1601 et seq.) is found in section 3(a)(1), which states that a person commits home repair fraud when he enters into such a contract and knowingly “[m]isrepresents a material fact *** which he does not believe to be true, or promises performance which he does not intend to perform or knows will not be performed.” Ill. Rev. Stat. 1987, ch. 121½, par. 1603(a)(1). Defendant had a trail of broken promises, false representations and lies stretching from March 12, 1987, when he dealt with Harold Johnson (age 76) to May 29, 1987, when he dealt with Jack White (age 62), and through September when he dealt with James Kneip (age 74) and Audrey Jensen. Defendant failed to perform, but continued to solicit orders and take money. When defendant solicited orders and took money from Raymond Jozaitis (age 70) on November 2, 1987, and Rocco DiLallo (age 70) on November 10, 1987, the record supports a conclusion beyond a reasonable doubt that defendant made these two promises of performance, yet did not intend to perform or knew that he would not be able to perform. The innocent misrepresentations of a floundering businessman in March, May and September became criminal acts against two senior citizens in November. Defendant knew by November that he was lying to his customers. He knew in November that he had not completed several orders, yet he took money from both Jozaitis and DiLallo knowing he could not complete either order as promised. The trial judge evaluated the facts and circumstances presented and rejected the evidence and arguments now accepted by the majority. The trial judge, as the trier of fact, was not required to accept the defendant’s version of the facts. It is not necessary that the evidence presented at trial exclude every possible doubt, so long as the entire chain of circumstances leads to a reasonable and moral certainty that the accused committed the crime. People v. Pintos (1988), 172 Ill. App. 3d 1096, 1101, aff’d (1989), 133 Ill. 2d 286. The courts of Illinois have consistently held that the function of the trier of fact in criminal prosecutions is to determine the credibility of the witnesses, the weight to be given their testimony, and the inferences to be drawn from the evidence. (People v. Jaffe (1986), 145 Ill. App. 3d 840, 846.) In the present case, the trial judge resolved the credibility issue as to the defendant’s testimony in favor of the State’s witnesses. The majority’s conclusion that “the evidence does not show beyond a reasonable doubt that as of November 10, 1987, defendant was cut off from his suppliers” misses the point. (222 Ill. App. 3d at 1049.) Defendant’s intention or knowledge that his promises could not be performed is the issue. Defendant’s continued nonperformance, repeated false promises, and lies support the trial court’s decision finding defendant guilty of aggravated home repair fraud on the Jozaitis and DiLallo contracts. I therefore dissent.